DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 70, 72, 74, 75, 78, 80, 81, 83-85, and 90 in the reply filed on 7/1/21 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 70, 72, 74, 75, 78, 80, 81, 83-85, and 90 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is not clear from the claims what is meant by “non-B-line” mode.  It is suggested that claim language further specify a “non-B-line” mode of interest or specify what is meant by the “non-B-line mode operational program”.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 70, 72, 74, 75, 78, 80, 81, 83-85, and 90 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pamnani et al. in view of Reisman et al. (20160307314).  Pamnani et al. teach of a method for determining presence of fluid in a body region or monitoring extravascular lung water status of a patient [0036, 0052] with method comprising emitting ultrasound radiation at a frequency in range of 5 and 14 MHz or between 3 and 5 MHz into a body region from an ultrasound transducer having a plurality of ultrasonic elements [0053, 0054].  Pamnani et al. teach of controlling the ultrasonic radiation with a computing device coupled to the transducer by actuating a B-line mode operational program with a computing device having a memory and processor with programs for controlling the transducer and receiving returned radiation from the body region [0054, 0060].  Pamnani et al. teach of generating an ultrasound image with the B-lines to allow for the quantification of the B-lines and determining actual number of B-lines detected and/or the intensity and/or width of the B-lines to provide an accurate measure of the fluid status [0061-0063].  Pamnani et al. also teach of actuating only some of ultrasonic elements where the processor may activate the transducer elements 34 individually, sequentially, or alternately such as 34 (1), 34 (2), to transmit and receive acoustic energy [0052] and therefore would be obvious to actuate any number of elements such as 4 to about 13 to effectively analyze and monitor extravascular lung water while reducing power consumption of the device and/or increase its active life [0051, 0052].  Pamnani et al. teach of the power output value of the single, individually focused elements or between one and 16 transducer elements having power being less than the power output value of large high resolution acoustic imaging devices [0051].  Pamnani et al. therefore teach of “white space” sections (where there are B-lines) and image with “black space” (where there are no B-lines) [0062] and therefore teach of actuating a B-line mode operational program.  Pamnani et al. teach of the .  
Pamnani et al. teach of analyzing the “white space” sections (where there are B-lines) and image with “black space” (where there are no B-lines) [0062] but do not explicitly teach of signal-to-noise ratio with respect to the B-lines.  In a similar field of endeavor Reisman et al. teach of method and system that is applicable for an ultrasound based system for visualization of fluids or object flow or moving volumes [0094] that involves B-scans and non-B-scans [0035] with repeated B-scans [0039] where the registration of multiple frames in combination with an averaging process enable the generation of high-quality improved SNR B-scans [0041].  Reisman et al. therefore teach of maximized signal-to-noise ratio and therefore would be obvious to have an increased ratio such as at least 2 [0080] for better overall analysis of the vasculature.  Reisman et al. also teach of the dynamic range value to be optimized as well [0090].  Reisman et al. therefore teach of a ratio-based calculation allowing increased sharpness ratio for visualization of vasculature [0044, 0079].  The combination of the Pamnani and Reisman references therefore teaches of a B-line mode causing transducer to emit radiation at frequency in 3 or 10 MHz range to prove a map of one or more B-lines with high SNR and sharpness ratio.  It would have therefore 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAISAKHI ROY whose telephone number is (571)272-7139.  The examiner can normally be reached on Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thompson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






BR